Citation Nr: 1200123	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with depressed mood.  

2.  Entitlement to service connection for a lumbar spine disorder, to include lumbar post laminectomy syndrome.

3.  Entitlement to service connection for a cervical spine disorder, to include cervical spinal stenosis.

4.  Entitlement to service connection for a left knee disorder, to include osteoarthritis of left knee with medial and lateral meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The RO issued a statement of the case (SOC) in January 2009 adjudicating four issues, as listed above.  In January 2009, the Veteran filed a VA Form 9 (substantive appeal), in which he handwrote that he wanted to appeal the RO's decision regarding the back, knee and neck.  He did not specifically identify the claimed psychiatric disorder.  However, he marked that he wanted to appeal all the issues listed on the SOC.  Thus, the issue of service connection for a psychiatric disorder is presently in appellate status before the Board.  See, e.g., Evans v. Shinseki, 25 Vet. App. 7, 14-15 (2011).

The Veteran testified before the undersigned Veterans Law Judge in a September 2011 hearing at the RO.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for (1) a lumbar spine disorder, to include lumbar post laminectomy syndrome; (2) a cervical spine disorder, to include cervical spinal stenosis; and (3) a left knee disorder, to include osteoarthritis of left knee with medial and lateral meniscal tear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's currently diagnosed psychiatric disorder, adjustment disorder with depressed mood, is shown by competent evidence to be secondary to the service-connected  posttraumatic posterior dislocation of the right hip with chronic pain due to unknown etiology.  


CONCLUSION OF LAW

A psychiatric disability manifested by adjustment disorder with depressed mood is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the issue of service connection for a psychiatric disorder has been accomplished.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

The Board's duty is to assess credibility and competency in determining the probative weight of all material evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted for a psychiatric disorder, for the following reasons.  

First, the claims file shows that the Veteran is presently service-connected for a right hip disability, manifested by posttraumatic posterior dislocation of the right hip with chronic pain due to unknown etiology.  

Second, the evidence of record includes VA outpatient treatment records beginning in October 2005 indicating that the Veteran had depression and adjustment disorder with depressed mood related to his medical problems.  In June 2010, a diagnosis of adjustment disorder with depressed mood secondary to pain was made.  

Finally, in connection with the present claim, the Veteran underwent a VA examination in September 2010.  The VA examiner, after performing a thorough review of the Veteran history and a clinical evaluation, diagnosed the Veteran with adjustment disorder with depressed mood.  With regard to the etiology of the disorder, the VA examiner opined that it was at least as likely as not that the Veteran's current depression resulted from his service-connected right hip disorder.  As such conclusion was reached following a review of the record and an in-person evaluation of the Veteran, it is deemed highly probative.  Moreover, no other medical evidence of record refutes that opinion.

In light of this record, the Board finds the evidence to be at least in a state of relative equipoise in showing that the Veteran's adjustment disorder with depressed mood is at least as likely as not secondary to the service-connected right hip disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for adjustment disorder with depressed mood is granted, subject to governing criteria applicable to the payment of monetary benefits.
 

REMAND

Upon review, the Board finds that further development is necessary on the claims of service connection for (1) a lumbar spine disorder, to include lumbar post laminectomy syndrome; (2) a cervical spine disorder, to include cervical spinal stenosis; and (3) a left knee disorder, to include osteoarthritis of left knee with medial and lateral meniscal tear.

The Veteran has presented alternative theories of entitlement in support of his claims.  First, at his September 2011 Board hearing, he testified that his claimed disorders are due to a motor vehicle accident (MVA) during service where he was thrown from a car.  Second, in a January 2009 statement from the Veteran's representative, it was noted that the claimed disorders are secondary to the service-connected right hip disability.  In this regard, the Board must adjudicate all theories of entitlement reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).

The Board finds that the record is presently inadequate to decide the claims, for the reasons discussed below.  

With regard to his first theory of entitlement, the Veteran's service treatment records (STRs) confirm that he was involved in an MVA in September 1971.  A January 1972 Medical Board Report summarizes that the MVA occurred on September 20, 1971, when the Veteran fell asleep while driving; he swerved to the right and was thrown from the car, which resulted in a right hip posterior dislocation.  The Board notes that the STRs show no complaints involving the low back, neck, or left knee after the MVA.  However, a prior, March 1971 treatment record shows a diagnosis of lower back strain related to complaints of back pain beginning the night prior while the Veteran was lifting laundry.

There is no indication that the STRs are incomplete.  For sake of completeness, however, the Board finds that the Veteran's service personnel records should be obtained.  In this regard, the STRs include a September 1971 treatment record documenting the Veteran's disclosure that he was using drugs, including heroin.  Of note, this record is dated four days prior to his September 1971 MVA.  Thus, the personnel records are potentially relevant evidence concerning the circumstances of the MVA.  See, e.g., 38 C.F.R. §§ 3.1(n); 3.301.  

Also relevant to his direct theory of causation, the Board notes that the Veteran has presented conflicting statements regarding whether he has had continuous low back, neck, and left knee pain since service.  At his September 2011 Board hearing, he testified that he had had pain and treatment over the years since service.  By comparison, numerous private and VA treatment records consistently document complaints of pain starting much later, with an April 2002 injury.  For example, a February 2006 record indicated an onset of back pain in 2002, with left knee complaints of one year duration (thus indicating an onset of left knee pain in 2005).  Additionally, a private physician wrote in May 2005 that the Veteran had a chronic left L5 radiculopathy as a result of an initial Worker's Compensation injury, which caused lumbar disc herniation and radiculopathy.  

Thus, there is a question as to whether the Veteran has had continuous symptoms since service or beginning with an intervening injury in April 2002.  38 C.F.R. § 3.303(b).  The Board is unable to make a determination on this question, however, as there is missing evidence that is directly pertinent, as follows.  

First, on this question, the claims file indicates that the Veteran filed a Veteran Workers Compensation claim in 2002 related to the April 2002 injury.  Presently, it is unclear from the claims file whether the Veteran filed a Workers Compensation claim distinct from his claim for SSA disability benefits.  However, as any Workers' Compensation records are potentially pertinent, all necessary effort should be made to attempt to obtain them.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a Veteran's present claim).

Second, the Veteran wrote in May 2005, and reiterated at his September 2011 Board hearing, that he had prior treatment at the VA medical center in Providence, Rhode Island, in the late 1970s or early 1980s.  As these VA treatment records are directly pertinent to the question of whether the Veteran had continuous symptoms after service, and because they are constructively of record, they must be obtained and associated with the claims file (either in hard-copy or electronically).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (medical records do not lack relevance simply because they pre-date the period of appellate review).  

As a final matter concerning the Veteran's direct theory of causation, the Board notes that he underwent a VA examination in October 2005.  In a March 2007 addendum opinion the VA examiner opined that a current low back disorder was less likely as not a result of the Veteran's MVA during service.  The VA examiner, however, inaccurately concluded that there was no documented low back pain in the claims file.  Without a complete and accurate factual basis, the VA examination is inadequate to decide the matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With regard to his secondary theory of entitlement, the Veteran underwent a VA examination in September 2010.  The VA examiner opined that the Veteran's low back, cervical spine, and left knee disorders were not caused by, related to, or due to the right hip disorder.  The VA examiner reasoned, essentially, that the Veteran's right hip disability did not result in an altered gait.  

The Board finds that the September 2010 VA examination does not adequately address the two separate questions comprising a secondary service connection theory of entitlement: causation and aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete official military personnel record, to include all records related to the September 1971 motor vehicle accident.  

2.  The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should also request that he identify the location and approximate dates of all Workers' Compensation claim(s) he may have filed at any point in the past.  

3.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records, including from the VA medical center in Providence, Rhode Island, during the 1970s and 1980s.  

The RO should also attempt to procure, through appropriate sources, all available records associated with the Veteran's Workers' Compensation claim(s). 

4.  If, after making as many requests as are necessary to obtain any pertinent records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim(s), including, but not limited to, notice that VA will decide the claim(s) based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed lumbar spine, cervical spine, and left knee disorders.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then address each of the following:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current lumbar spine, cervical spine, and/or left knee disorder that had its onset during service, became manifest within one-year of his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to include a September 1971 MVA?  

(b) Without regard to the answer to question (a), the examiner is asked to address whether it is at least as likely as not that a current lumbar spine disorder, cervical spine disorder, and/or left knee disorder, is either (1) proximately due to, the result of, or caused by a service-connected disability, to particularly include the right hip disability; or, in the alternative, (2) has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include  the right hip disability.  It is imperative that the examiner provide a clear and separate response addressing these two distinct questions, involving causation and aggravation, for each claimed disability.  

In making all determinations, the examiner(s) is asked to discuss the Veteran's own assertions regarding the onset, continuity, and degree of his symptomatology since service.

Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


